Application by petitioner for reinstatement as an attorney and counselor at law. The application was referred to the Committee on Character and Fitness for the Fourth Judicial District which reported that petitioner is possessed of the requisite character and fitness to resume the practice of law. In addition, the Committee on Professional Standards of the Third Judicial Department has recommended that petitioner be reinstated. Application granted and petitioner reinstated as an attorney and counselor at law effective immediately. Order entered. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.